Defendant, by condemnation proceedings, acquired the whole of a certain lot for the purpose of opening and widening an avenue. It used only part of the lot for such purpose, leaving unused a five-foot strip between the street and plaintiffs' property. It levied special paving and sidewalk taxes, itself paid the assessment on the five-foot strip and assessed plaintiffs as owners abutting the street. Plaintiffs brought this suit to set aside the assessment, restrain its collection, and for other relief appropriate thereto, and had decree.
  The case is ruled by Panfil v. City of Detroit, 246 Mich. 149, and the decree is affirmed, with costs.
CLARK, C.J., and McDONALD, POTTER, NORTH, WIEST, and BUTZEL, JJ., concurred. SHARPE, J., took no part in this decision. *Page 242